Citation Nr: 1329287	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including degenerative joint disease (DJD) and 
patellar chondromalacia.

2.  Entitlement to service connection for a left knee 
disorder, including DJD and patellar chondromalacia.

3.  Entitlement to service connection for bilateral foot 
disorder, including DJD of the right great toe and bilateral 
plantar fasciitis.


REPRESENTATION

Appellant represented by:	John L. Jernigan, III 
(Attorney)


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982, and from September 26, 1983 to October 28, 
1983.  He was a member of the Army National Guard of Alabama 
from November 1985 to January 2003.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  
 
The Veteran testified before at a Video-Conference hearing 
in May 2010 and April 2013.  The May 2010 hearing 
transcripts has been associated with the claims file and the 
April 2013 hearing transcript is in the Virtual VA 
electronic claims file.


FINDINGS OF FACT

1.  Bilateral patellar chondromalacia was "noted" on 
entrance into service. 

2.  The Veteran's bilateral patellar chondromalacia was 
aggravated beyond its natural progression by in-service 
physical activities.  

3.  The Veteran has currently diagnosed bilateral knee 
patellar chondromalacia, patellofemoral syndrome, and DJD of 
the knees.  

4.  The medical evidence of record establishes that patellar 
chondromalacia and patellofemoral syndrome are 
interchangeable diagnoses.  

5.  Symptoms of bilateral knee DJD have been continuous 
since service separation.
6.  The Veteran has currently diagnosed plantar fasciitis of 
the feet and DJD of the right great toe.

7.  The Veteran experienced unremitting foot disorder 
symptoms in service and since service separation.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder, including DJD and patellar chondromalacia, have 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2012).

2.  The criteria for service connection for a left knee 
disorder, including DJD and patellar chondromalacia, have 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2012).

3.  The criteria for service connection for a bilateral foot 
disorder, including DJD of the right great toe and bilateral 
plantar fasciitis, have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting service connection for right and 
left knee disorder and bilateral foot disorder, the claims 
are substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The condition of DJD (arthritis) is considered a 
"chronic disease" as listed under 38 C.F.R. § 3.309(a); 
therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b). 
 
A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under Section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
the lack of aggravation could be shown by establishing there 
was no increase in disability or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 
1096-97 (Fed. Cir. 2004).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).  A veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to 
him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA 
may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Also significant is whether 
the examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 
181, 186   (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court 
has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523   (1996).  A physician's statement framed 
in terms such as "may" or "could" is not probative.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history 
given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by a 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Service Connection for Right and Left Knee Disorders

The Veteran contends that service connection is warranted 
for his right and left knee disorders.  Specifically, he 
asserts that while patella chondromalacia may have pre-
existed service, this disorder was aggravated by the 
physical demands associated with basic training in service.  
See May 2010 Hearing Transcript at pg.  4-5 and April 2013 
Hearing Transcript at pg. 5-6.  

At the outset, the Board finds that the Veteran has 
currently diagnosed bilateral patellofemoral syndrome and 
DJD of the knees.  See January 2012 and April 2012 Bayside 
Orthopedics treatment notes and February 2012 VA knee 
examination report.  Further, the Board finds that the 
evidence is in equipoise as to whether the Veteran has a 
current diagnosis of patellar chondromalacia.  Weighing 
against a diagnosis of chondromalacia is the February 2012 
VA examination report where the VA examiner diagnosed the 
Veteran with patellofemoral syndrome bilaterally, and not 
patellar chondromalacia.  

Weighing in favor of a patellar chondromalacia diagnosis is 
a January 2012 correspondence from Dr. T.E. where he stated 
that the Veteran had a diagnosis of chondromalacia of the 
patella as well as patellofemoral syndrome.  According to 
Dr. T.E., both of these diagnoses are "interchangeable and 
essentially mean the same thing."  Specifically, Dr. T.E. 
noted that the Veteran had pain and difficulty in and around 
the patella and femur and the articulations within the 
superior aspect of the knee.  According to Dr. T.E., the 
Veteran also had cartilage wear, and both of these diagnoses 
(chondromalacia of the patella as well as patellofemoral 
syndrome), described the clinical findings according to the 
Veteran's history, documentation form the VA, and clinical 
examination and findings by Dr. T.E.  

Further supporting a diagnosis of chondromalacia are 
internet articles submitted from the Veteran discussing 
similarities between symptoms of patellofemoral syndrome and 
chondromalacia.  Moreover, according to Dorland's 
Illustrated Medical Dictionary, chondromalacia, in general, 
means a softening of the articular cartilage, most 
frequently in the patella; and chondromalacia patellae, 
means pain and crepitus over the anterior aspect of the 
knee, with softening of the cartilage on the articular 
surface of the patella, and in later stages, effusion.  See 
Dorland's Illustrated Medical Dictionary 358 (31st ed. 
2007).  For these reasons, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran has 
currently diagnosed bilateral knee patellar chondromalacia 
(a.k.a., patellofemoral syndrome).

Next, the Board finds that bilateral knee patellar 
chondromalacia was "noted" on service entrance and therefore 
pre-existed service.  See 38 C.F.R. § 3.304(b).  In a 
clinical record narrative report dated June 1980, the in-
service examiner stated that the Veteran was sent to the 
Medical Review Board because of bilateral knee and bilateral 
foot pain.  The June 1980 clinical record further stated 
that the Veteran's bilateral knee pain began in high school, 
approximately four years ago (i.e., 1976).  In a service 
entrance medical examination report which appears to be 
dated June 1980 (date is partially illegible), the Veteran's 
feet and lower extremities were noted as "abnormal."  For 
these reasons, the Board finds that there is clear and 
unmistakable evidence, as shown by the June 1980 enlistment 
examination, that a bilateral knee disability, namely 
patellar chondromalacia, pre-existed service.

The Board further finds that the weight of the evidence of 
record demonstrates that bilateral knee patellar 
chondromalacia was aggravated beyond its natural progression 
by in-service physical activities.  The June 1980 in-service 
clinical record noted that the Veteran's chondromalacia was 
"aggravated during service."  Specifically, it was noted 
that the Veteran's bilateral knee pain was made worse by 
walking over 100 yards, walking upstairs, and running.  
Review of service treatment records during the Veteran's 
first period of service, reveals that in July 1980, the 
Veteran complained that his knee pain began during basic 
training.  His pain was initially restricted to physical 
training, such as running or marching; however, it was noted 
that the pain "increased" to include other activities.  
During the July 1980 treatment note, the in-service doctor 
noted that the Veteran's knee pain was aggravated by 
prolonged standing and walking on hard surfaces and was 
manifested by a "burning ache" in his legs and "catching and 
sticking" in his knees.  The Board finds that this evidence 
weighs in favor of a finding that bilateral knee 
chondromalacia was aggravated beyond its natural progression 
by in-service physical activities.

The Board has also reviewed the December 2006 VA knee 
examination.  During the evaluation, the nurse practitioner 
who examined the Veteran diagnosed (1) patellofemoral 
syndrome of the knees bilaterally; and (2) arthritis of the 
knees bilaterally, no discrete evidence of chondromalacia.  
That examiner opined that the Veteran did not have any 
discrete evidence of chondromalacia, but rather arthritis of 
the knees bilaterally.  On that basis, the examiner opined 
that it was "less likely as not" that the Veteran's claim of 
chondromalacia was service related.  In other words, since 
there was no discrete evidence of chondromalacia, it was 
unlikely that any claimed chondromalacia could be related to 
service.  Because the Board has found, based on the evidence 
of record, that patellar chondromalacia and patellofemoral 
syndrome are interchangeable diagnoses, the Board finds that 
the December 2006 VA examiner is of little probative value 
as to whether the Veteran's bilateral knee chondromalacia 
was aggravated beyond its natural progression by in-service 
physical activities.

The Board has also considered the February 2012 VA knee 
examination report.  Although the VA examiner found that the 
Veteran's bilateral knee chondromalacia pre-existed service, 
the examiner opined that it was not aggravated beyond its 
natural progression in service.  In support of this opinion, 
the February 2012 VA examiner reasoned that there was no 
evidence of chondromalacia patella on current x-rays.  As 
noted above, the Board has found that the competent evidence 
of record demonstrates a current diagnosis of patellar 
chondromalacia; as such, the February 2012 VA medical 
opinion is afforded little probative value.  See January 
2012 and April 2012 Bayside Orthopedics treatment notes.

Also weighing in favor of the claim for service connection 
for right and left knee disorders are the Veteran's 
statements and the current diagnosis of DJD, formally 
diagnosed in 2006, only three years after service 
separation.  See December 2006 VA knee examination report.  
The Board finds that the Veteran has consistently and 
credibly maintained that he experienced bilateral knee pain 
in service and continuously since service separation.  See 
May 2010 Hearing Transcript at pg. 4-5 and April 2013 
Hearing Transcript at pg. 5-6.  

The Board notes that despite the December 2006 and February 
2012 VA examiner's diagnoses of DJD of the knees, the 
examiners did not provide an opinion or rationale as to 
whether bilateral knee DJD was incurred in or related to 
service.  Accordingly, the Board finds that the December 
2006 and February 2012 medical opinions to be of little 
probative value as to whether DJD of the knees is related to 
service.

For these reasons, the Board finds that the weight of the 
competent, probative, and credible evidence of record 
demonstrates that the Veteran's bilateral knee patellar 
chondromalacia pre-existed service entrance and was 
aggravated beyond the natural progress of the disease during 
active duty service.  38 C.F.R. § 3.306(a),(b).  The Board 
further finds that symptoms of DJD of the knees were 
continuous since service separation.  38 C.F.R. § 3.303(b).  
Thus, the Board finds that service connection for right and 
left knee disorders, including patellar chondromalacia and 
DJD is warranted. 

Service Connection for Bilateral Foot Disorder

The Veteran contends that he was first diagnosed with 
metatarsalgia in service and later, after service 
separation, was diagnosed with plantar fasciitis.  
Notwithstanding different diagnoses, the Veteran maintains 
that his bilateral foot pain began in service and has been 
unremitting since service separation.  See April 2013 
Hearing Transcript at pg. 13-14. 

Initially, the Board finds that the evidence of record 
demonstrates current diagnoses of bilateral plantar 
fasciitis and DJD of the great right toe.  See December 2006 
VA examination report and February 2012 VA examination 
report.  

Further, the Board finds that the Veteran experienced 
unremitting and progressive symptoms relating to his foot 
disorders in service and after service separation.  See 38 
C.F.R. § 3.303(d).  Weighing in favor of the Veteran's claim 
for service connection for a bilateral foot disorder are 
service treatment records during the Veteran's first period 
of service, which show a number of records of treatment of 
the feet with various different findings referable to 
bilateral foot symptoms.  A clinical record dated June 1980 
contains findings including mild hammering of the third toe 
of both feet, nontender corn over distal interphalangeal 
joint of the right 5th toe; and bilateral foot pain located 
under the first, second, and third metatarsal heads of the 
left foot and under the first and second metatarsal heads of 
the right foot.  That report concludes with a diagnosis of 
metatarsalgia, bilateral, mild, service connected.  Although 
the Veteran's service entrance examination noted "abnormal" 
findings of the Veteran's feet, the pre-existing condition 
was found to be metatarsalgia, and not DJD of the right 
great toe or plantar fasciitis.  As such, the Veteran was 
presumed sound as to these disorders upon entrance into 
service.  See 38 C.F.R. § 3.304(b).

Post-service private treatment records reveal a diagnosis of 
plantar fasciitis as early as March 2002 by Dr. B.H.  During 
the March 2002 treatment note the Veteran reported that he 
had been "living with pain" and often limped.  The Veteran 
also noted that he had undergone orthopedic treatment with 
accommodations made on the outside of his shoes, which 
helped him somewhat.  In a later October 2005 treatment note 
from Dr. B.H., the Veteran reported pain, burning, and 
stinging of feet.  The Veteran stated that his pain had 
continued to be a problem since his time in service.  He 
stated that he had limping and had to walk with a cane.  At 
the October 2005 treatment session, Dr. B.H. diagnosed the 
Veteran with "chronic plantar fasciitis bilateral with ft. 
pain."  

Further weighing in favor of the Veteran's claim for service 
connection are the Veteran's lay statements.  Upon review of 
all the evidence of record, the Board finds that the Veteran 
has consistently and credibly reported unremitting bilateral 
foot pain.  This includes his complaints and treatment for 
bilateral foot pain in service, complaints and treatment for 
bilateral pain after service separation, his hearing 
testimony in May 2010 and April 2013, statements rendered 
during the December 2006 and February 2012 VA examination 
reports, his written statements dated August 2005, September 
2005, October 2005, and August 2010, and his wife's July 
2010 correspondence stating that she had witnessed the 
Veteran complain of foot pain for 26 years.  

The Board has also reviewed the December 2006 and February 
2012 VA examination reports which both diagnose the Veteran 
with plantar fasciitis.  That notwithstanding, the Board 
finds that neither of these VA examinations are of probative 
weight as they both lack an opinion as to whether currently 
diagnosed plantar fasciitis or DJD of the right great toe 
were incurred in or related to service.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the weight of the 
competent, credible, and probative evidence demonstrates 
chronic unremitting foot problems in service and after 
service separation.  As such, the Board finds that the 
Veteran's diagnosed bilateral plantar fasciitis was incurred 
in service.  See 38 C.F.R. § 3.303(d).  Similarly, symptoms 
associated with currently diagnosed DJD of the right toe 
have been continuous since service separation.  38 C.F.R. 
§ 3.303(b).  Accordingly, service connection for a bilateral 
foot disorder, including DJD of the right great toe and 
bilateral plantar fasciitis is warranted.


ORDER

Service connection for a right knee disorder, including DJD 
and patellar chondromalacia, is granted.

Service connection for a left knee disorder, including DJD 
and patellar chondromalacia, is granted.

Service connection for a bilateral foot disorder, including 
DJD of the right great toe and bilateral plantar fasciitis, 
is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


